DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “front (rear) portion” and  “an inlet” must be shown and reference numbers provided therefor.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Applicant’s cooperation is hereby requested in correcting of any remaining problems of which Applicant may become aware in the drawings.

Claim Objections

Claims 1-2, 4-5, 7, 9-11, 13, 15-16, and 19, are objected to because of the following informalities:  
Regarding claims 1, 10, and 16, an article “a” is omitted before the limitation “first airflow” (lines 4-5 of the claims).
Regarding claims 4, 10, and 16, an article “a” is omitted before the limitation “second airflow” (line 5 of claim 4, line 14 of claims 10 and 16).
Furthermore, antecedent basis is lacking for the following limitations: “the front location” (claims 4, 10, and 16) and “the first exhaust vent” (claim 9).
Furthermore, an ungrammatical clause is present in claims 7, 15 and 19: “top cover is removable from the information [sic]”.
Furthermore, claims 2 and 5 recite the same limitation “a lid”, while referring to two different lids. The same goes for claims 11 and 13. Applicant must clearly delineate between two different lids by reciting specific terminology therefor (e.g., the “first lid”, “second lid”, etc.).
 Applicant’s cooperation is hereby requested in correcting of any remaining problems of which Applicant may become aware in the claims.
Allowable Subject Matter

Claims 1-20 would be allowed, subject to obviation of the objections as explained above.

The following is a statement of reasons for the indication of the allowable subject matter:  the allowability reside sin the overall structure and functionality of the apparatus as recited in the independent claims 1, 10, and 16.
US/ 2011/0182027 to Lima et al. (Lima) discloses a general concept of individual cooling of electronic devices by separate airflows. Specifically, Lima discloses (Fig. 2) an information handling system (200), comprising: an enclosure (inherently present) including a front portion and a rear portion (inherently present); an exhaust duct (250) configured to cool different electronic devices (224A, 224B) with separate independent airflows (DD) and (FF), but does not disclose, at least, “an exhaust duct located in between a first central processing unit and a first set of downstream components within the rear portion, the exhaust duct to direct first airflow from the first central processing unit out of the information handling system without the first airflow reaching an inlet of the first set of downstream components; and a first top cover attached to the rear portion, the first top cover including a first hole cut above the exhaust duct, the first hole to enable the first airflow to escape from the rear portion”, as recited in the independent claims 1, 10, and 16.
The remaining references made of record teach various cooling arrangement for electronic devices utilizing air ducts for creating various cooling air flows.
None of the references of record, taken alone or in combination, would render the apparatus of the present invention unpatentable as claimed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

This application is in condition for allowance except for the following formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835